The evidence in defense was that the note was taken from defendant by a slave belonging to the plaintiff, but for the profit and advantage of the slave; that this slave had been permitted by his master to own and control a jackass, which he carried to Macon County and there sold to the defendant, who gave the negro a horse and the note in    (561) question for the ass.
The judge charged the jury that if the master of the slave permitted him to acquire property in the ass as his (the slave's), and to hold the animal as his own, and to trade it as such, and the note was given for property thus held and traded by the slave as his own, the contract was against the policy of the law and void, and the note given to enforce a part of it was also void. Plaintiff excepted.
Verdict and judgment for the defendant, and appeal by the plaintiff.
We approve entirely of the instruction given by his Honor to the jury on the trial in the court below. It is against the policy of our law for a master to permit his slave to own a jackass, horse, or other animal of the like kind, and to have control and management of it as if he were a free person. The obvious and direct tendency of such things is the encouragement, in the slave, of such habits and disposition as is entirely inconsistent with his social position. He will be himself tempted to pilfer and steal, either from his master or others, to procure the means of supporting his animal, and the allowance to him by his master of the time and opportunity necessary to purchase, manage, and sell the beast will have a tendency to make other slaves dissatisfied with their condition, and thereby excite in them a spirit of insubordination. In Batten v. Faulk, 49 N.C. 233, we held that a bond given by a slave for $75, with the defendant as surety, was void as to both, for the reason that it must be assumed that the debt was contracted by the slave as a sort of free trader, the allowance of which was contrary to the policy of our law. So in Barker v. Swain, 57 N.C. 220, this    (562) Court said that a sale by the defendant Swain, of a jackass to a slave was an unlawful dealing, which deprived the vendor of the right to *Page 432 
claim the price for which the slave's agent had sold the animal. The permission given by the master to the slave, in the case now before us, may save the purchaser from an indictment for the unlawful dealing, but it cannot have the effect to change the policy of the law which forbids such transactions, and which, therefore, will not give any remedy upon a contract growing out of them.
White v. Cline, ante, 174, is not opposed to the principle which we think governs the present case, because the money which White lent to Cline was earned in California, and, therefore, could not have been acquired by means of the violation of any law of this State.
PER CURIAM.                                                No error.